United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-545
Issued: May 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2013 appellant, through her attorney, filed a timely appeal of a
September 26, 2012 Office of Workers’ Compensation Programs’ (OWCP) merit decision
terminating her compensation benefits. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective April 13, 2012 due to her accepted condition of
carpal tunnel syndrome.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 9, 2008 appellant, then a 51-year-old mail handler filed an occupational
disease claim alleging that she developed peripheral nerve damage from constant movement of
her limbs and strain to her back. On March 11, 2009 OWCP accepted her claim for bilateral
carpal tunnel syndrome.
Appellant’s attending physician, Dr. Allen S. Glushakow, a Board-certified orthopedic
surgeon, completed a note on October 5, 2010 and found that appellant had reduced grip strength
on the left with positive Tinel’s sign and Phalen’s test. He diagnosed left median neuritis,
lumbosacral radiculitis and peripheral polyneuropathy. Dr. Glushakow recommended surgery.
Appellant underwent left carpal tunnel surgery in April 2011.
Appellant filed a claim for recurrence of disability on June 5, 2011 noting that she did not
return to work after November 10, 2008 and that she sustained a recurrence on April 15, 2011.
OWCP accepted this claim on June 15, 2011.
Dr. Glushakow completed a work capacity evaluation on June 29, 2011 which indicated
that appellant could not work. He completed a similar form report on June 30, 2011 and
indicated that she could work eight hours a day with restrictions. Dr. Glushakow listed
appellant’s restrictions as no operating a motor vehicle, no repetitive movements of the left wrist
and no more than three hours of climbing. He indicated that she could lift, push and pull up to
10 pounds.
In a report dated June 30, 2011, Dr. Nazar H. Haidri, a Board-certified neurologist, found
decreased grip strength in both hands and decreased pinprick in the medial distribution of both
hands. He diagnosed bilateral carpal tunnel syndrome.
OWCP referred appellant for a second opinion examination with Dr. Kenneth Heist, a
Board-certified orthopedic surgeon, on September 15, 2011. In a report dated October 12, 2011,
Dr. Heist listed his findings as normal grip strength, full range of motion of the hands and no
focal atrophy. He found that Phalen’s test was negative bilaterally as was Tinel’s sign. Dr. Heist
diagnosed postoperative decompression of the left carpal tunnel and peripheral polyneuropathy
of the upper extremities secondary to diabetes mellitus. He found no signs of carpal tunnel
syndrome. Dr. Heist noted that appellant had temperature changes and hypersensitivity to touch
of both forearms and hands which he attributed to her diabetic condition and not her
employment. He opined that she could return to her full-duty date-of-injury position with no
further treatment necessary.
In a letter dated November 3, 2011, OWCP proposed to terminate appellant’s
compensation and wage-loss benefits based on Dr. Heist’s report. It allowed her 30 days to
respond. Counsel responded on November 9, 2011 and objected to Dr. Heist’s report on the
grounds that he did not discuss diagnostic testing, did not discuss whether appellant’s peripheral
neuropathy was aggravated by her work duties and did not offer sufficient medical reasoning in
support of his report.

2

In a note dated November 3, 2011, Dr. Glushakow found that appellant’s left hand
examination revealed negative Phalen’s test and Tinel’s signs. He found that right hand was
within normal limits and diagnosed bilateral carpal tunnel syndrome.
In a letter dated December 20, 2011, OWCP stated that there was a conflict between
Drs. Heist and Glushakow regarding the extent of appellant’s disability. On January 4, 2012 it
referred appellant for an impartial medical examination with Dr. Ian Fries, a Board-certified
orthopedic surgeon.
Dr. Glushakow completed a note on January 19, 2012 and found decreased grip strength
bilaterally with a positive Phalen’s test in the right hand. He diagnosed bilateral carpal tunnel
syndrome peripheral polyneuropathy, cervical radiculitis and lumbosacral strain with radiculitis
as well as diabetes mellitus. Dr. Glushakow opined that appellant could not perform the duties
of her date-of-injury position and found signs of right carpal tunnel syndrome. He stated that he
disagreed with Dr. Heist’s report.
Appellant underwent additional diagnostic testing including nerve conduction and
electromyogram on February 16, 2012. These studies were normal with no indication of
neuropathy including carpal tunnel syndrome, ulnar neuropathy, cervical radiculopathy or
diabetic polyneuropathy.
In a report dated March 26, 2012, Dr. Fries provided appellant’s history of injury and
medical treatment. Appellant reported that surgery made her left hand worse, resulting in palmar
pain along the incision with repetitive use. Dr. Fries recommended diagnostic studies. After
reviewing the February 16, 2012 tests, on March 21, 2012, he reexamined appellant and found
that the diagnostic studies failed to identify objective electrical evidence of neuromuscular
pathology with no findings of carpal tunnel syndrome either on the left or right. Dr. Fries found
mild dysesthesias from the mid-wrist to mid-palmar area on the left with no swelling. He noted
appellant’s ganglion over the dorsal radial left wrist. Dr. Fries found local tenderness when
pressure was applied directly over the carpal tunnels bilaterally without pain radiation or
paresthesias. He reported 65 degrees of volar wrist flexion and 70 degrees of dorsiflexion
bilaterally. Dr. Fries described collapsing weakness in all muscles tested in the upper extremities
but no fasciculations or atrophies. He found two-point testing of sensory discrimination was
greater than 10 millimeters over all fingers, but that appellant could handle coins normally.
Dr. Fries diagnosed diabetes mellitus, bilateral carpal tunnel syndromes, left wrist dorsal
ganglion, possible diabetic peripheral neuropathy and chronic low back pain.
Dr. Fries stated that appellant did not have objective findings of bilateral carpal tunnel
syndrome other than her left palmar surgical scar and that objective electrodiagnostic testing did
not confirm a residual neuromuscular pathology. He further stated that she had nonphysiological
findings including inconsistently claimed sensory loss over all 10 fingers, inappropriate
responses to sham testing, no muscle atrophy and full weight bearing on her upper extremities.
Dr. Fries concluded that appellant’s carpal tunnel syndromes had objectively resolved and that
any residual subjective symptoms were clouded by behavioral complaints and nonphysiological
muscle and sensory testing. He opined that she did not require further treatment for bilateral
carpal tunnel syndrome and was capable of resuming her date-of-injury position with regards to
the accepted condition of bilateral carpal tunnel syndrome.

3

By decision dated April 13, 2012, OWCP terminated appellant’s medical and wage-loss
compensation benefits effective April 13, 2012 based on Dr. Fries’ reports and review of
diagnostic studies.
Dr. Glushakow completed notes on January 23 and March 27, 2012 and found reduced
grip strength on the right with positive Tinel’ signs and Phalen’s tests on the right. He diagnosed
bilateral carpal tunnel syndrome and right median neuritis.
Counsel requested an oral hearing before an OWCP hearing representative on
April 19, 2012. In a note dated June 16, 2012, Dr. Haidri found positive Tinel’s sign bilaterally,
decreased grip strength on the left and decreased pinprick in the median distribution of both
hands. He completed an electromyography (EMG) on June 16, 2012 and found the test
demonstrated bilateral carpal tunnel syndrome and sensory motor polyneuropathy. Counsel
appeared at the oral hearing on July 11, 2012 and argued that Dr. Haidri’s report created an
additional conflict with Dr. Fries.
By decision dated September 26, 2012, OWCP’s hearing representative found that
OWCP met its burden of proof to terminate appellant’s compensation benefits based on
Dr. Fries’ detailed and well-reasoned report.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.5
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.6 This is called a referee

2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

4

examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.7
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome on
March 11, 2009. Appellant underwent a left carpal tunnel release in April 2011. Her attending
physicians, Drs. Glushakow and Haidri continued to support her disability for work and her need
for additional medical treatment due to her accepted condition. OWCP referred appellant for a
second opinion evaluation with Dr. Heist, who opined that she had no disability or medical
residuals due to her accepted bilateral carpal tunnel syndrome. The Board finds that there was a
conflict of medical opinion between appellant’s physician and OWCP’s physician regarding both
appellant’s ability to work and her need for further treatment due to bilateral carpal tunnel
syndrome. To resolve this conflict, OWCP properly referred appellant to Dr. Fries to determine
the extent of her disability and medical residuals, pursuant to 5 U.S.C. § 8123(a).
In his March 26, 2012 report, Dr. Fries reviewed the statement of accepted facts. He
requested and reviewed additional diagnostic studies finding no objective electrical evidence of
carpal tunnel syndrome in either extremity. On physical examination, Dr. Fries found collapsing
weakness in all muscles tested in the upper extremities but no atrophy. He noted that appellant
reported two-point testing of sensory discrimination was greater than 10 millimeters over all
fingers, but that she could handle coins normally. Dr. Fries concluded that she did not have
objective findings of bilateral carpal tunnel syndrome on examination other than her left palmar
surgical scar and that objective electrodiagnostic testing did not confirm a residual
neuromuscular pathology. He further found that appellant had nonphysiological findings and no
muscle atrophy. Dr. Fries opined that her accepted bilateral carpal tunnel syndrome had resolved
and that she did not require further treatment for the accepted condition. He concluded that
appellant was capable of resuming her date-of-injury position.
The Board finds that Dr. Fries’ report was based on a proper factual background and
provided detailed findings on electrodiagnostic testing and physical examination. Dr. Fries
based his opinion that appellant had no residuals or disability due to her accepted bilateral carpal
tunnel syndrome on her conflicting responses to testing and lack of objective findings. As his
report was supported by medical findings and reasoning, the Board finds that his report is
entitled to the special weight of the medical evidence as an impartial medical specialist and met
OWCP’s burden of proof to terminate appellant’s compensation benefits.

7

R.C., 58 ECAB 238 (2006).

8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

Appellant submitted a report from Dr. Haidri dated June 16, 2012, finding positive
Tinel’s sign bilaterally, decreased grip strength on the left and decreased pinprick in the median
distribution of both hands. Dr. Haidri completed an EMG on that date and found bilateral carpal
tunnel syndrome and sensory motor polyneuropathy. He did not address the inconsistent
findings reported by Dr. Fries and did not offer any reasoning in support of his opinion that
appellant continued to experience residuals of her accepted condition. Furthermore, as
Dr. Haidri was on one side of the conflict that Dr. Fries resolved, the additional report from
Dr. Haidri is insufficient to overcome the weight accorded Dr. Fries’ report as the impartial
medical specialist or to create a new conflict with it.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits based on the detailed and well-reasoned report of Dr. Fries,
the impartial medical specialist.

9

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

6

ORDER
IT IS HEREBY ORDERED THAT the September 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

